               Case 1:14-cr-00189-PKC Document 236-1 (Ex Parte)                               Filed 07/12/19 Page 1 of 1 PageID
                                                   #: 2562

TO: Clerk's Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                                               FILED
                                                                             IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL
                                                                       * JUL 12 2019 *
                                                                       BROOKLYNI;ifiFpu=uant to a prior Court Order:
***( ] ~ ~*******************                                                      Docket Number of Case in Which Entered :- - -- - - - -
                                                                                   Judge/Magistrate Judge:_ _ _ _ _ _ __ _ _ __ _ _
                                                                           Date Entered:_ _ _ _ _ _ __ _ _ _ __ _ _ __ _

                             -v.-                lL\G~ \~          (fVL)
                                                    Docket Number

                                                                                       = = ==         =   =   = == == = = = = = = = = =B)
                                                                                       If a !!!ill'. application, the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff Defendant              DOJ                                     authorizes filing under seal
Name:_ _ _ _ _ _ __ _ _ __ _ _                 _ __
Firm Name: _ __ _ _ _ __ _ _ __                _ __ _
Address:_ _ _ _ __ _ _ _ _ _ __                _ _ __

Phone Number: _ _ _ __ _ _ _ __ _ _ __                                                 ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address: _ _ _ _ _ _ __ _ _ __ __ _                                             AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                       THE COURT.
INDICATE UPON THE PUBLIC DOCKET SH EET: YES              NO
lf yes, state description of document to be entered on docket sheet:




                                                             RECEIVED IN CLERK'S OFFICE_ _ _ _ __ _ _ __
                                                                                                                                         DATE
MANDATORY CERTIFICATION OF SERVICE:
A.)_ A copy of this application either has been or will be promptly served upon all paities to this action, B.) _ Service is excused by 31 U.S.C. 3730(b), or
by the following other statute or regulation: _ _ _ ; or C.) _ _This is a criminal document submitted , and flight public safety, or security are significant
concerns. (Check one)


                             DATE                                       SIGNATURE
